DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-30, is/are filed on 4/23/2020 are currently pending. Claim(s) 1-30 is/are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wieczorek (US 20080179263 A1).


    PNG
    media_image1.png
    692
    416
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    475
    media_image2.png
    Greyscale

Claim 1; Wieczorek teaches a filter assembly comprising: a filter housing (216) having a longitudinal axis, the filter housing divided into a first filter chamber (bottom chamber) and a second filter chamber (top chamber); a first element bottom endplate (236); a second element top endplate (234); an intermediate endplate (244 or 248) positioned along the longitudinal axis between the second element top endplate and the first element bottom endplate; a first filter element (212) housed within the first filter chamber and comprising a first filter media positioned between the first element bottom endplate and the intermediate endplate; and a second filter element (210) housed within the second filter chamber and comprising a second filter media positioned between the second element top endplate and the intermediate endplate; wherein the first filter element and the second filter element are integrated into a single combined filter insert (see fig. 10) configured to be installed and used within the filter housing (figs. 1-10 ) [0027-0056].
Claim 7; Wieczorek teaches the filter assembly of claim 1, further comprising a first inlet (220) and a second outlet (222) integrally formed with the filter housing, the first inlet fluidly coupled to the second outlet via the first filter element and the second filter element, where fluid flows into the first 
Claim 8; Wieczorek teaches the filter assembly of claim 1, further comprising a first inlet (220) and a second outlet (222) integrally formed with the filter housing, the first inlet fluidly coupled to the second outlet via the first filter element and the second filter element, where fluid flows radially outward through the first filter media and the second filter media (intended use – how the filter is being used).
Claim 9; Wieczorek teaches the filter assembly of claim 1, further comprising a first inlet (218) and a second outlet (222) integrally formed with the filter housing, the first inlet fluidly coupled to the second outlet via the first filter element and the second filter element, where fluid flows axially through the first filter media and the second filter media (intended use – how filter is being used).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kasten (US 3312350 A).

    PNG
    media_image3.png
    641
    647
    media_image3.png
    Greyscale


Claim 10; Kasten teaches the filter assembly of claim 1, wherein the intermediate endplate comprises a flange (extending portion of 102) having a plurality of apertures (porous screen) fluidly coupling the first filter chamber and the second filter chamber.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luka (US 6391193 B1).


    PNG
    media_image4.png
    681
    414
    media_image4.png
    Greyscale

Claim 1; Luka discloses a filter assembly comprising: 4 filter housing (12) having a longitudinal axis, the filter housing divided into a first filter chamber (holding 14) and a second filter chamber (holding 13) (Fig 1; col 3, Ins 33-44); a first element bottom endplate (19") (Fig 1; col 3, Ins 45-55); a second element top endplate (18) (Fig 1; col 3, Ins 45-55); an intermediate endplate (18', 19, 22) positioned along the longitudinal axis between the second element top endplate and the first element bottom endplate (Fig 1; col 3, Ins 45-55): a first filter element (14) housed within the first filter chamber and comprising a first filter media (17) positioned between the first element bottom endplate and the intermediate end plate (Fig 1; col 3, Ins 33-55); and a second filter element (13) housed within the second filter chamber and comprising a second filter media (16) positioned between the second element top endplate and the intermediate endplate (Fig 1; col 3, Ins 33-55). The reference further teaches the first filter element and the second filter element are integrated into a single combined filter insert configured to be installed and used within the filter housing (see at least abstract – “connecting piece (21) to form a single structural unit”). Alternatively it is also noted it has been held that forming in 
Claim 3; Luka discloses the assembly of Claim 1. Luka further discloses that the intermediate endplate comprises a first element top endplate integrally formed with a second element bottom endplate (Fig 1; col 3, Ins 23-29 (22 integrates 18' and 19 together)); wherein the first filter media is positioned between the first element top endplate and the first element bottom endplate (Fig 1; col 3, Ins 45-55); and. wherein the second filter media is positioned between the second element top endplate and the second element bottom endplate (Fig 1; col 3, Ins 45-55).
Claim 4; Luka discloses the assembly of Claim 1. Luka further discloses a first inlet (30) integrally formed with the filter housing, the first inlet providing fluid communication between an engine component positioned outside the filter housing with the first filter chamber (Fig 1; col 6, Ins 33-42).
Claim 28; Luka discloses a filter insert comprising: a first element bottom endplate (19°) (Fig 1; col 3, lns 45-55); a second element top endplate (18) (Fig 1; col 3, Ins 45-55); an intermediate endplate (18', 19, 22) positioned along a longitudinal axis between the second element top endplate and the first element bottom endplate (Fig 1; col 3, Ins 45-55); a first filter element (14) comprising first filter media (17) positioned between the first element bottom endplate and the intermediate endplate (Fig 1; co! 3, Ins 33-55); and a second filter element (13) comprising second filter media (16) positioned between the second element top endplate and the intermediate endplate (Fig 1; col 3, Ins 33-55).
Claim 29; Luka discloses the insert of Claim 28. Luka further discloses that the intermediate endplate comprises a first element top; endplate integrally formed with a second element bottom endplate (Fig 1; cot 3, Ins 23-29 (22 integrates 18. and 19 together)); wherein the first filter media is positioned between the first element top endplate and the first element bottom endplate (Fig 1; col 3, .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Clint (US 20090211959 A1).
Claim 16; Luka discloses the assembly of Claim 1, but does not specifically disclose an electric priming pump configured to create a pressure difference between the first filter chamber and the second filter chamber, the electric priming pump positioned within the filter housing. Clint discloses an electric priming pump (360) configured to create a pressure difference between the first filter chamber and the second filter chamber, the electric priming pump positioned within the filter housing (Figs 2, 36; para [0093], [0149}, [0153])).
Claim(s) 5, 19-20, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Matula (US 20100170208 A1).
Claim 5; Luka discloses the assembly of Claim 4. Luka further discloses a first outlet fluidly coupled with the first filter chamber, the first outlet integrally formed with the filter housing (Fig 1; col 4, Ins 39-58), but does not specifically disclose a second inlet fluidly coupled with the second filter chamber, the second inlet integrally formed with the filter housing. Matula discloses a second inlet (37) fluidly coupled with the second filter chamber, the second inlet integrally formed with the filter housing (para [0065]). It would have been obvious to a person skilled in the art to modify the assembly of Luka in accordance with the teachings of Matula so as to include a second inlet fluidly coupled with the second filter chamber, the second inlet integrally formed with the filter housing, since it would allow each filter to draw from a different region. 
Claim 19; Luka discloses the assembly of Claim 1. Luka further discloses a first inlet fluidly coupled to the first filter chamber, the first inlet configured to supply a first fluid to the first filter chamber to be filtered by the first filter media (Fig 1; col 4, Ins 39-58), but does not specifically disclose a 
Claim 20; Luka in view of Matula discloses the assembly of Claim 19. Matula further discloses a first outlet fluidly coupled to the first filter chamber, the first fluid flows into the first filter chamber through the first inlet, radially inward through the first filter media, and exits the first filter chamber through the first outlet (paras [0012], [0065]); and a second outlet fluidly coupled to the second filter chamber, the second fluid flows into the second filter chamber through the second inlet, radially inward through the second filter media, and exits the second filter chamber through the second outlet (paras [0012], [0065)).
Claim 21; The type of material is merely material being worked upon and does not structurally limit the apparatus of the claim. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & 2115)).
Claim 22; Luka discloses the assembly of Claim 1, but does not specifically disclose that one of the first filter element or the second filter: comprises an axial flow filter media, and the other of the first filter element or the second filter element comprises a radial flow filter media. Matula discloses that one of the first filter element or the second filter comprises an axial flow filter media, and the other of the first filter element or the second filter element comprises a radial flow filter media (para [0012]). It .
Claim(s) 11-14, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Cummins (WO 2017066169 A1 - IDS).
Claims 11 and 30; Luka discloses the assembly of Claim 1, but does not specifically disclose that the first filter media comprises tetrahedral media and the second filter media comprises fluted media. Cummins discloses the use of tetrahedral and fluted media (para [0044]). It would have been obvious to a person skilled in the art to modify the assembly of Luka in accordance with the teachings of Cummins such that the first filter media comprises tetrahedral media and the second filter media comprises fluted media, since they are effective media for filtering (para {0026}, [0044)). Note, claims nor specification has provided any criticality in selecting either first or second to have tetrahedral media. Such information would be within the design and knowledge of ordinary skilled artisan. 
Claim 12; Luka discloses the assembly of Claim 1, but does not specifically disclose that the second filter media comprises tetrahedral media and the first filter media comprises fluted media. Cummins discloses the use of tetrahedral and fluted media (para [0044)). It would have been obvious to a person skilled in the art to modify the assembly of Luka in accordance with the teachings of Cummins such that the second filter media comprises tetrahedral media and the first filter media comprises fluted media, since they are effective media for filtering (para [0026], [0044}).
Claim 13; Luka discloses the assembly of Claim 1, but does not specifically disclose that the first filter media and the second filter media, comprise tetrahedral media. Cummins discloses the use of tetrahedral and fluted media (para [0044]). It would have been obvious to a person skilled in the art to modify the assembly of Luka in accordance with the teachings of Cummins such that the first filter 
Claim 14; Luka discloses the assembly of Claim 1, but does not specifically disclose that the first filter media and the second filter media comprise fluted media. Cummins discloses the use of tetrahedral and fluted media (para [0044)). It would have been obvious to a person skilled in the art to modify the assembly of Luka in accordance with the teachings of Cummins such that the first filter media and the second filter media comprise fluted media, since fluted media are effective media for filtering (para [0026], [0044)).
Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Jensen (US 6328883 B1).
Claim 15; Luka discloses the assembly of Claim 1, but does not specifically disclose a manual priming pump configured to create a pressure difference between the first filter chamber and the second filter chamber, the manual priming pump positioned within the filter housing. Jensen discloses a manual priming pump configured to create a pressure difference between the first filter chamber and the second filter chamber, the manual priming pump positioned within the filter housing (Abstract). It would have been obvious to a person; skilled in the art to modify the assembly of Luka in accordance with the teachings of Jensen so as to include a manual priming pump configured to create a pressure difference between the first filter chamber and the second filter chamber, the manual priming pump: positioned within the filter housing, since it would allow for priming the filter (see Jensen Abstract).
Claim(s) 17, 18, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Freemont (US 20080135469 A1).
Claim 17; Luka discloses the assembly of Claim 1, but does not specifically disclose a first sealing member positioned on the first element bottom endplate, the first sealing member sealing the first element bottom endplate to an inner wall of the filter housing; a second sealing; member positioned on 

Claim 25; Luka discloses the assembly of Claim 1, but does not specifically disclose that the first filter element comprises an axial flow filter media and the second filter element comprises a radial flow filter media, and wherein the filter housing is structured to cause fluid entering an inlet into the first filter chamber to flow axially through the first filter element towards the first element bottom endplate, and subsequently flow axially through a first center tube positioned within the first filter element and through the intemediate endplate into a central channel of the second filter element, the fluid flowing radially through second filter element and out of the second filter chamber through an outlet of the filter housing. Freemont discloses that the first filter element comprises an axial flow filter media and .
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Beard (US 20090308803 A1).
Claim 26; Luka discloses the assembly of Claim 1, but does not specifically disclose at least one water separating structure disposed within a center tube positioned within the first filter element, a first end of the water separating structure coupled to one of the first element bottom endplate or a portion of the intermediate endplate positioned proximate to the first filter element. Beard discloses at least one water separating structure disposed within a center tube positioned within the first filter element, a first end of the water separating structure coupled to one of the first element bottom endplate or a portion of the intermediate endplate positioned proximate to the first filter element (para [0033)). It .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Matula and Brown (US 5766468 A).
Claim 6; Luka in view of Matula discloses the assembly of Claim 5. Matula further discloses a second outlet integrally formed with the filter housing (para [0065}), but does not specifically disclose the second outlet configured to provide filtered fuel to a fuel delivery system of an engine. Brown discloses the second outlet configured to provide filtered fuel to a fuel delivery system of an engine (Abstract). It would have been obvious to a person skilled in the art to further modify the assembly of Luka in accordance with the teachings of Brown such that the second outlet is configured to provide filtered fuel to a fuel delivery system of an engine, since it would allow the filter to be used as a fuel filter.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Matula and Freemont.
Claim 23; Luka in view of Matula discloses the assembly of Claim 22, but does not specifically disclose that the intermediate endplate comprises a support grid structured to facilitate transition of fluid flow therethrough between axial fluid flow and radial fluid flow. Freemont discloses that the intermediate endplate comprises a support grid structured to facilitate transition of fluid flow therethrough between axial fluid flow and radial fluid flow (Figs 1, 3; para [0050], [0053]-[0054]). It would have been obvious to a person skilled in the art to further modify the assembly of Luka in 
Claim 24. Luka in view of Matula does not specifically the filters comprises a grid or mesh. However this is well-known. The examiner takes official notice that it is obvious to provide a mesh or grid to provide an extra layer of filtration and provide structural support to the filter media (refer at least Rathod - US 9186602 B2, item 100). 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka in view of Beard and Freemont.
Claim 27; Luka in view of Beard discloses the assembly of Claim 26, but does not specifically disclose a cup coupled to the water separating structure and configured to collect water coalesced on the water separating structure; and a funnel coupled to the cup and configured to communicate the collected water into a reservoir of the filter assembly. Freemont discloses a cup (57) coupled to the water separating structure and configured to collect water coalesced on the water separating structure (Fig 8; para [(0073)); and a funnel (at 41 below 57) coupled to the cup and configured to communicate the collected water into a reservoir of the filter assembly (Fig 8 and para [0073]}). It would have been obvious to a person skilled in the art to further modify the assembly of Luka in accordance with the teachings of Freemont so as to include a cup coupled to the water separating structure and configured to collect water  coalesced on the water separating structure; and a funnel coupled to the cup and configured to communicate the collected water into a reservoir of the filter assembly, since it would allow separating, collecting and draining water separated from the fluid (para [0073)).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A 
***
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777